Clifford F. Brown., J.,
concurring. I concur in every respect in the thorough analysis of the statutory definition of “injury” in R.C. 4123.01(C) as amended in November 1959, and the just result reached which flows therefrom. A few additional observations follow.
This 1959 statutory definition of “injury” presently in effect, when it added the phrase “whether caused by external accidental means or accidental in character and result,” cannot be interpreted as setting forth an additional condition precedent for compensation for an injury. Any injury received in the course of, and arising out of, the injured employee’s employment is compensable irrespective of whether such injuries fall within the Dripps or Malone rule. Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222 [9 O.O.3d 159], dissent at 233. The significant factor in this definition is that the injury be work-related; and it matters not how the injury occurred nor how long it took to develop.
Thus, twenty-five years after the 1959 amendment of R.C. 4123.01(C) defining “injury” and six long years after the unjust result reached in Bowman, supra, in 1978, we finally have attained equal justice for workers’ compensation claimants for gradually developing injuries arising out of their employment.
The injustice to claimants which we have eliminated today was created *134by the series of cases decided by this court from Malone v. Indus. Comm. (1942), 140 Ohio St. 292 [23 O.O. 496], to Dripps v. Indus. Comm. (1956), 165 Ohio St. 407 [60 O.O. 55], and their progeny, which we are expressly overruling today. These cases contain flawed analyses in reaching their unjust results, primarily by indulging injudicial legislation which added some type of “accidental” cause requirement for compensability of the injury incident in construing the 1937 amendment of the predecessor to R.C. 4123.01(C). This amendment, from 1937 to 1959, provided as follows:
“The term ‘injury’ as used in this section and in the workmen’s compensation act shall include any injury received in the course of, and arising out of, the injured employee’s employment.” (117 Ohio Laws 109, 110.)
There was nothing in the 1937 definition of “injury” to justify the discussion of “external accidental means” or “accidental in character and result” in the many decisions of this court from Malone to Dripps, supra. Nor did the 1959 amendment, by adding the phrases “external accidental means” and “accidental in character and result,” lend credence to those decisions.